
	
		I
		111th CONGRESS
		1st Session
		H. R. 2845
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Franks of Arizona
			 (for himself, Mr. Griffith,
			 Mr. Turner,
			 Mr. Marshall,
			 Mr. Sessions, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense to deploy ground-based
		  interceptors as part of the missile defense system, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect the Homeland from North Korean and Iranian
			 Ballistic Missiles Act.
		2.FindingsCongress finds the following:
			(1)The United States Constitution indicates
			 one of the first purposes of government is to provide for the defense of the
			 American people.
			(2)North Korea continues to develop the Taepo
			 Dong 2 long-range missile.
			(3)The United States intelligence community
			 estimated that the Taepo Dong 2, when fully developed, could threaten the
			 entire continental United States with a ballistic missile.
			(4)North Korea tested the Taepo Dong 2 missile
			 over the Sea of Japan on July 4, 2006, in defiance of warnings from the United
			 States, Japan, South Korea, and the People’s Republic of China.
			(5)North Korea, in violation of United Nations
			 Security Council Resolutions 1695 and 1718, launched a long range ballistic
			 missile on April 5, 2009. This test demonstrates that North Korean long range
			 ballistic missiles can now reach South Korea, Japan, and Guam and can travel
			 2,000 miles over Japan into the Pacific Ocean.
			(6)North Korea
			 ordered inspectors out of the country and walked away from the 6 party talks on
			 April 14, 2009.
			(7)North Korea has deployed the Musudan
			 intermediate range ballistic missile which can threaten Okinawa and Guam, 200
			 No Dong missiles which can reach Japan, and 600 Scud missiles which threaten
			 South Korea.
			(8)On April 29, 2009, North Korea threatened
			 to conduct a nuclear test and an intercontinental ballistic missile unless the
			 United Nations Security Council apologized for imposing sanctions against North
			 Korea.
			(9)North Korea, in violation of United Nations
			 Security Council resolution 1718, conducted a nuclear test on May 25,
			 2009.
			(10)North Korea’s missile launch and nuclear
			 test demonstrate present international diplomatic efforts are not sufficient to
			 deter North Korea from developing, deploying, and launching missiles or
			 developing nuclear technology.
			(11)North Korea has test-fired six short-range
			 missiles off the country’s east coast since the May 25, 2009, nuclear
			 test.
			(12)Recently North Korea has asserted it is no
			 longer bound by the armistice which ended the Korean War and has threatened war
			 against the United States, South Korea, and Japan.
			(13)North Korea leads the world in missile
			 proliferation.
			(14)North Korea is known to share ballistic
			 missile technology with other weapons proliferating nations such as
			 Iran.
			(15)North Korea aided
			 Syria with its nuclear program.
			(16)The Director of the Missile Defense Agency
			 said on June 9, 2009, The United States has fine-tuned its ability to
			 shoot down long-range missiles that could be launched by North Korea based on a
			 trio of tests mimicking such an attack..
			(17)On February 3,
			 2009, the Government of Iran successfully launched its first satellite into
			 orbit—an act in direct violation of United Nations Security Council Resolution
			 1737.
			(18)General Maples,
			 Director of the Defense Intelligence Agency, recently said, Iran’s
			 February 3, 2009, launch of the Safir space launch vehicle shows progress in
			 mastering technology needed to produce ICBMs..
			(19)On April 5, 2009, President Barack Obama
			 said, So let me be clear: Iran’s nuclear and ballistic missile activity
			 poses a real threat, not just to the United States, but to Iran’s neighbors and
			 our allies..
			(20)On May 19, 2009,
			 the Government of Iran test-fired a new two-stage, medium-range, solid fuel,
			 surface-to-surface missile, which can reach Europe, Israel, and United States
			 forces deployed in the Persian Gulf Region.
			3.Statement of
			 policy regarding North Korea’s and Iran’s long-range ballistic missile
			 technologyCongress—
			(1)acknowledges that North Korea’s and Iran’s
			 long-range ballistic missile technology is improving and could be used to
			 deliver chemical, biological, or nuclear weapons;
			(2)expresses concern
			 that North Korea’s and Iran’s long-range ballistic missile technology poses a
			 real threat to the United States homeland;
			(3)realizes missile
			 delivery technology and warheads could be passed along to state and non-state
			 actors; and
			(4)supports ballistic
			 missile protection of United States allies and forward deployed forces but
			 believes it should not come at the expense of the protection of the United
			 States homeland.
			4.Deployment of
			 missile defense interceptors in Alaska and CaliforniaThe Secretary of Defense shall deploy the
			 following:
			(1)Not less than 40
			 ground-based interceptors at Fort Greely, Alaska.
			(2)Not less than 4
			 ground-based interceptors at Vandenberg Air Force Base, California.
			(3)Such number of
			 ground-based interceptors at such other locations as the President determines
			 appropriate.
			5.Authorization of
			 appropriations for the ground-based midcourse defense systemFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for the ground-based midcourse defense system
			 of the Missile Defense Agency in the amount of $500,000,000.
		
